  Exhibit 10.19

 
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (the “Agreement”) is made and entered into by and
among Adam Kasower (“Kasower”), East Ventures, Inc., a British Virgin Islands
company (“East Ventures”), SV Booth Investments III, LLC, a Delaware limited
liability company ("SC Booth") and Theorem Group, LLC, a California limited
liability company ("Theorem Group") (collectively, Kasower, East Ventures, SV
Booth and Theorem Group are referred to herein as "Claimants"), and GT Biopharma
Inc. (“GT Biopharma”). GT Biopharma and Claimants are each referred to as a
“Party” and, collectively, as the “Parties.”
 
WHEREAS, from on or about October 1, 2009 and through 2017, Claimants Theorem
Group, East Ventures, SV Booth, and Kasower each invested in GT Biopharma and
its predecessor, formerly known as Oxis International, Inc., through a
Securities Purchase Agreement (the “SPA”) pursuant to which Claimants purchased
from GT Biopharma convertible warrants and preferred stock (the "Securities");
 
WHEREAS, Claimants allege that on August 27, 2017, GT Biopharma completed a
restructuring of its unregistered debt and equity securities (the
“Restructuring”), wherein debtholders of GT Biopharma received one share of GT
Biopharma’s $0.001 par value common stock (“Common Stock”) for each one dollar
and twenty cents ($1.20) of principal and accrued interest owed to them by GT
Biopharma; warrant holders exercised their warrants on a cashless basis into one
share of Common Stock for each warrant held; and preferred stock holders
exchanged their preferred stock pursuant to a preferred stock exchange
agreement;
 
WHEREAS, Claimants allege that on August 27, 2017, pursuant to the
Restructuring, certain holders of securities of GT Biopharma were issued a total
of 1,513,548 shares of newly issued GT Biopharma’s $0.001 par value series J
preferred stock (the “Series J Preferred”). The Series J Preferred was to
convert one to one (1:1) into the Common Stock from time to time as converted by
the holders. The Series J was subsequently reported on GT Biopharma’s filings
with the Securities and Exchange Commission (“SEC”);
 
WHEREAS, Claimants allege that on January 29, 2019 GT Biopharma notified certain
investors that it had issued new series J-1 preferred shares (the “Series J-1
Preferred”) to replace the unconverted balance of Series J Preferred and that
the Series J-1 Preferred was materially different from the Series J Preferred
allegedly allowing the holders to receive a most favored nations treatment on
conversion based on GT Biopharma’s ongoing financing;
 
WHEREAS, Claimants allege that the subsequent exchange of the Series J Preferred
to the Series J-1 Preferred and the additional issuances of Series J-1 Preferred
were material breaches of the Restructuring and allegedly causing Claimants
substantial damage and harm in the form of dilution;
 
WHEREAS, a dispute arose between GT Biopharma and Claimants regarding GT
Biopharma’s obligations under the terms of the SPA and the Securities issued
thereunder and GT Biopharma disputes Claimants' allegations;
 
 
 

 
 
WHEREAS, on November 26, 2019, Claimants caused their counsel to send a letter
to GT Biopharma, alleging, in part, that Claimants had "suffered damages in the
aggregate of more than $5,000,000" (the "Demand Letter") and enclosing a draft
complaint (the "Draft Complaint");
 
WHEREAS, the Parties previously engaged in settlement discussions, including the
preparation of preliminary, draft settlement documents, which did not receive
approval from, and were expressly rejected by, the GT Biopharma Board;
 
WHEREAS, the Parties desire to fully settle and resolve all issues, disputes,
claims and causes of action that were raised, or that could have been raised,
relating in every and any way to the Demand Letter and/or the Draft Complaint,
to avoid further expense and inconvenience of litigation, without any admission
of liability or wrongdoing on the part of GT Biopharma, its officers, agents or
shareholders;
 
WHEREAS, GT Biopharma denies each and every one of Claimants' allegations of
wrongful conduct, and denies that any conduct challenged by Claimants caused any
damage whatsoever, and have asserted a number of defenses to Claimants' claims;
 
WHEREAS, the Parties agree that this Agreement shall not be deemed or construed
to be an admission or evidence of any violation of any statute or law or of any
liability or wrongdoing by GT Biopharma, its officers, agents or shareholders,
or of the truth of any claim or allegation or a waiver of any defenses thereto;
 
AND WHEREAS, the Parties, each acting on his, her or its own behalf, have
approved of the settlement terms described below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, including in return for the promises and
covenants undertaken by the Parties herein and the releases given herein, the
Parties agree as follows:
 
1. Settlement Exchange: Within five (5) Business Days of the date on which this
Agreement is fully executed by the Parties, GT Biopharma shall issue and deliver
to each of Claimants a convertible note (the “Settlement Notes”), in the form
attached hereto as Exhibit A, in the following amounts:
 
TheoremGroup
$303,726.40
East Venture       

$112,788.48
Kasower                

$500,078.58
SV Booth     

 $294,245.54
 
The date on which the Settlement Notes are delivered to Claimants is hereinafter
referred to as the “Exchange Date.” As used herein, “Business Day” means any day
other than a Saturday, Sunday or other day on which commercial banks in the City
of New York are authorized or required to remain closed.
 

 
2

 
 
2. Releases and Covenant Not to Sue:
 
a. Claimants' Releases: Claimants on their own behalf, and for and on behalf of
theirs parent companies, subsidiaries, and direct or indirect affiliates, and
any and all of their respective present, former, and future general partners,
limited partners, officers, directors, shareholders, managers, members,
trustees, employees, consultants, attorneys, and other agents in their
respective capacities as such, and the heirs, executors, administrators,
successors, and assigns of each of them (collectively, the “Claimants'
Releasors”), hereby completely and irrevocably releases and forever and finally
discharges any and all Claims (as defined below), rights, demands, obligations,
causes of action, counterclaims, defenses, rights of setoff, rights of
rescission, liens, disputes, damages, liabilities, debts, costs, expenses
(including attorneys’ fees), payments, capital contributions, fees, bonds,
covenants, contracts, agreements, judgments, charges, or losses of any kind or
character whatsoever, in law or equity, whether presently known or unknown,
asserted or unasserted, fixed or contingent, in contract, tort, or otherwise,
that any of the Claimants' Releasors had, presently may have or may have in the
future against GT Biopharma, as well as, to the extent applicable, each of their
respective parent companies, subsidiaries, direct and indirect affiliates, and
any and all of their respective present, former and future officers, directors,
shareholders, managers, members, partners, employees, consultants, attorneys,
and other agents in their respective capacities as such (collectively, the “GT
Biopharma and Individual Released Parties”), arising out of or by reason of any
cause, matter, or thing relating or ancillary to the Demand Letter or Draft
Complaint. The release shall apply to Claims whether arising under any statute,
rule or regulation, or under the law of any country, state, province, territory,
or any other jurisdiction, or under principles of contract law, common law, or
equity; provided that, and consistent with Section 3(f) of this Agreement,
nothing herein shall release Claims arising out of this Agreement or any
Settlement Documents (as defined below).
 
b. GT Biopharma’s Releases. GT Biopharma on its own behalf, and for and on
behalf of its parent companies, subsidiaries, and direct or indirect affiliates,
and any and all of their respective present, former, and future general
partners, limited partners, officers, directors, shareholders, managers,
members, trustees, employees, consultants, attorneys, and other agents in their
respective capacities as such, and the heirs, executors, administrators,
successors, and assigns of each of them (collectively, the “GT Biopharma
Releasors”), hereby completely and irrevocably releases and forever and finally
discharges any and all Claims, rights, demands, obligations, causes of action,
counterclaims, defenses, rights of setoff, rights of rescission, liens,
disputes, damages, liabilities, debts, costs, expenses (including attorneys’
fees), payments, capital contributions, fees, bonds, covenants, contracts,
agreements, judgments, charges, or losses of any kind or character whatsoever,
in law or equity, whether presently known or unknown, asserted or unasserted,
fixed or contingent, in contract, tort, or otherwise, that any of the GT
Biopharma Releasors had, presently may have or may have in the future against
Claimants, as well as each of Claimants' investment managers, subsidiaries, and
direct or indirect affiliates, and any and all of their respective direct or
indirect present, former and future officers, directors, shareholders, managers,
members, partners, employees, consultants, attorneys, and other agents in their
respective capacities as such (collectively, the “Claimants Released Parties”),
arising out of or by reason of any cause, matter, or thing relating or ancillary
to the Demand Letter or the Draft Complaint. The releases shall apply to Claims
whether arising under any statute, rule or regulation, or under the law of any
country, state, province, territory, or any other jurisdiction, or under
principles of contract law, common law, or equity; provided that, consistent
with Section 2(e) of this Agreement, nothing in this release shall release
Claims arising out of this Agreement or any Settlement Documents. For the
avoidance of doubt, the release in this Section 2(b) shall have the same effect
as a dismissal with prejudice.
 
 
 
3

 
 
c. Covenant Not to Sue; Defense: Except as necessary to enforce this Agreement
and the Settlement Documents, each Party on its own behalf and on behalf of any
other Person purporting to act by, through or on behalf of such Party, hereby
covenants, represents, and warrants that it will forever refrain from suing to
enforce or to recover, directly or indirectly, under any Claims released by this
Agreement, to the extent such releases become effective. This Agreement may be
pleaded as a full and complete defense to, and may be used as the basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the undertakings contained here. As used
herein, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any government or any department or agency
thereof.
 
d. Unknown Claims: The Parties each acknowledge that he, she or it may discover
facts in addition to or different from those that he, she or it now knows or
believes to be true with respect to the matters released herein, but that it is
the express intention of the Parties, except as necessary to enforce this
Agreement and the Settlement Documents, to fully, finally and forever settle and
release any and all claims released hereby, known or unknown, suspected or
unsuspected, which now exists, heretofore existed, or may hereafter exist, and
without regard to the subsequent discovery or existence of such additional or
different facts with respect to the matters released hereby. In furtherance of
this intention, the Parties each acknowledge that they have been advised of and
expressly waive any and all provisions, rights and benefits of California Civil
Code Section 1542, which provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
 
The Parties shall also be deemed expressly to have waived any and all
provisions, rights and benefits conferred by any law of any state or territory
of the United States, or principle of common law, which is similar, comparable,
or equivalent to California Civil Code Section 1542 or that would otherwise
limit the releases and waivers contained in this Agreement.
 
The Parties each acknowledge that the foregoing waiver was separately bargained
for and is an integral aspect of the Agreement of which this release is a part.
 
e. Enforcement of This Agreement: For the avoidance of doubt, notwithstanding
the foregoing or any other provisions of this Agreement, the releases and
covenants not to sue in this Section 2 shall not apply to any disputes or claims
that may arise in the future relating to the enforcement of the terms of this
Agreement or the Settlement Documents issued pursuant thereto.
 
3. No Admission: It is understood and agreed that this Agreement is a compromise
and settlement of the Claims released herein, and it shall not be construed as
an admission, concession, or indication of the validity of any Claim, defense,
liability, obligation, or wrongdoing.
 
 
 
4

 
 
4. Representations and Covenants of GT Biopharma:
 
a. Authorization; Enforcement; Validity. GT Biopharma has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Settlement Notes and each of the other agreements,
instruments, certificates or documents entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Settlement Documents”) and to issue the Settlement Notes, all in accordance
with the terms hereof and thereof. The execution and delivery of this Agreement
and the other Settlement Documents by GT Biopharma and the consummation by GT
Biopharma of the transactions contemplated hereby and thereby, including,
without limitation, the issuance of the Settlement Notes, have been duly
authorized by GT Biopharma’s Board of Directors, and no further filing, consent,
or authorization is required by GT Biopharma, its Board of Directors or its
stockholders. This Agreement and the other Settlement Documents are duly
executed and delivered (or will be delivered) by GT Biopharma, and constitute
(or will constitute) the legal, valid and binding obligations of GT Biopharma,
enforceable against GT Biopharma in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
b. Issuance of Securities. In each case subject to the terms of the Settlement
Documents, the issuance of the Settlement Notes are duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued, fully
paid and free from all preemptive or similar rights, taxes, liens and charges
and other encumbrances with respect to the issue thereof and the shares of
Common Stock issuable upon conversion thereof (“Conversion Shares”) (when
issued) shall be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens, charges and other encumbrances with
respect to the issue thereof, with the holder of the Conversion Shares (when
issued) being entitled to all rights accorded to a holder of Common Stock. As of
the Exchange Date, a number of shares of Common Stock shall have been duly
authorized and reserved for issuance which equals or exceeds (the “Required
Reserved Amount”) the sum of 150% of the maximum number of Conversion Shares of
Common Stock issuable pursuant to the terms of the Settlement Note based on the
initial Conversion Price (as defined in the Settlement Note) (without taking
into account any limitations on the issuance thereof pursuant to the terms of
the Settlement Note). As of the date hereof, there are 672,834,264 shares of
Common Stock authorized and unissued. So long as Claimants holds the Settlement
Note, GT Biopharma shall take use commercially reasonable efforts to at all
times have authorized, and reserved for the purpose of issuance, no less than
the Required Reserve Amount.
 
c. No Conflicts. The execution, delivery and performance of the Settlement
Documents by GT Biopharma and the consummation by GT Biopharma of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Settlement Notes) will not (i) result in a violation of the
restated certificate of incorporation of GT Biopharma or its bylaws or (ii)
result in a violation of any law, rule, regulation, order, judgment or decree
applicable to GT Biopharma or any of its Subsidiaries, or by which any property
or asset of GT Biopharma or any of its Subsidiaries is bound or affected,
except, in the case of clauses (iii) above, where such conflict, violation or
default would not result, individually or in the aggregate, in a Material
Adverse Effect. For purposes of this Agreement, “Material Adverse Effect” means
any material adverse effect on the business, properties, assets, liabilities,
operations, results of operations or condition (financial or otherwise) of GT
Biopharma and its Subsidiaries, taken as a whole, or on the transactions
contemplated hereby or on the other Settlement Documents or by the agreements
and instruments to be entered into in connection herewith or therewith, or on
the authority or ability of GT Biopharma to perform any of its obligations under
any of the Settlement Documents.
 
 
 
5

 
 
d. Consents. GT Biopharma is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Settlement Documents, in each case in accordance with the
terms hereof or thereof, other than (i) the filings required pursuant to Section
5(h) of this Agreement, (ii) the notice and/or application(s), if any, required
to be delivered pursuant to Section 5(i) of this Agreement, (iii) any filings
required to be made under applicable state securities laws and (iii) those
already obtained or effected on or prior to the date hereof.
 
e. FAST Compliance. While any of the Settlement Notes are outstanding, GT
Biopharma shall maintain a transfer agent that participates in the DTC Fast
Automated Securities Transfer Program.
 
f. Shell Company Status. GT Biopharma is not, and has never been, an issuer
identified in Rule 144(i)(1) of the U.S. Securities Act of 1933, as amended (the
“Act”).
 
g. SEC Filings.  As of their respective filing dates, GT Biopharma’s filings
with the United States Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) since January
1, 2019 (the “SEC Documents”), complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
 
h. Disclosure of Transactions and Other Material Information.  GT Biopharma
shall file a current report on Form 8-K reasonably acceptable to Claimants (the
“8-K Filing”) on or before 8:30 a.m., New York City time, on the first Business
Day after this Agreement has been duly executed and delivered, in the form
required by the 1934 Act, relating to the transactions contemplated by this
Agreement and attaching a form of this Agreement and the form of Settlement
Notes (including, without limitation, all schedules and exhibits to such
agreements to the extent required by the rules of the SEC) as an exhibit to such
filing.  From and after the filing of the 8-K Filing with the SEC, Claimants
shall not be in possession of any material, nonpublic information received from
GT Biopharma, any of its Subsidiaries or any of their respective officers,
directors, employees or agents that is not disclosed in the 8-K Filing. In
addition, effective upon the filing of the 8-K Filing, GT Biopharma acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between GT Biopharma, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, on the one hand, and Claimants or any of their respective affiliates, on
the other hand, shall terminate and be of no further force or effect. GT
Biopharma shall not, and shall cause each of its Subsidiaries and its and each
of their respective officers, directors, employees and agents, not to, provide
Claimants with any material, nonpublic information regarding GT Biopharma or any
of its Subsidiaries from and after the date hereof without the express prior
written consent of Claimants or as otherwise contemplated hereby. GT Biopharma
understands and confirms that Claimants will rely on the foregoing
representations in effecting transactions in securities of GT Biopharma. 
 
 
 
6

 
 
i. Listing.  GT Biopharma shall, if applicable, take all steps necessary to
promptly secure the listing or quotation of all of (i) Conversion Shares without
regard to any limitation on the conversion of the Settlement Note and (ii) any
capital stock of GT Biopharma issued or issuable with respect to the Conversion
Shares, as applicable, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise (the “Listed
Securities”) upon the OTCQB (the “Principal Market”) or any other national
securities exchange or automated quotation system, if any, upon which the Common
Stock is then listed.  GT Biopharma shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5(i).
 
j. No Integration Actions. None of GT Biopharma, any of its affiliates or any
Person acting on behalf of GT Biopharma or such affiliate will sell, offer for
sale or solicit offers to buy in respect of any security (as defined in the 1933
Act) that would be integrated with the issuance of the Settlement Notes in a
manner that would require the registration under the 1933 Act of the issuance to
Claimants or require shareholder approval under the rules and regulations of the
Principal Market, and GT Biopharma will take all action that is appropriate or
necessary to assure that its offerings of other securities will not be
integrated for purposes of the 1933 Act or the rules and regulations of the
Principal Market with the issuance of the Settlement Notes contemplated hereby.
 
k. Variable Securities. For so long as any of the Settlement Notes remain
outstanding, GT Biopharma shall not, in any manner, (i) issue or sell any
rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies with the market price of the Common Stock,
including by way of one or more reset(s) to any fixed price, unless the
conversion, exchange or exercise price of any such security cannot be less than
the then applicable Conversion Price with respect to the Common Stock into which
any of the Settlement Notes is convertible (collectively, “Variable Rate
Transactions”) or (ii) enter into any agreement, or issue any securities
pursuant to any agreement, including, without limitation, an equity line of
credit, at-the-market offering or similar agreement, whereby GT Biopharma may
issue securities at a future determined price.
 
l. Preservation of Corporate Existence. The Company shall preserve and maintain
its corporate existence, rights, privileges and franchises in the jurisdiction
of its incorporation, and qualify and remain qualified, as a foreign entity in
each jurisdiction in which such qualification is necessary in view of its
business or operations and where the failure to qualify or remain qualified
might reasonably have a Material Adverse Effect upon the financial condition,
business or operations of GT Biopharma, taken as a whole.
 
m. Indemnification. To the fullest extent permitted by law, GT Biopharma will,
and hereby does, indemnify, hold harmless and defend Claimants, the directors,
officers, partners, members, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the 1933 Act or
the 1934 Act (each, an “Indemnified Person”), against any losses, Claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”), incurred in investigating, preparing or defending any
action, Claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of,
relate to, or are based upon: (a) any misrepresentation or breach of any
representation or warranty made by GT Biopharma in the Settlement Documents, (b)
any breach of any covenant, agreement or obligation of GT Biopharma contained in
the Settlement Documents or (c) any cause of action, suit or claim brought or
made against such Indemnified Person by a third party and arising out of,
resulting from, or ancillary to the transactions contemplated by the Settlement
Documents (unless such action is based upon a breach of such Indemnified
Person’s representations, warranties or covenants under the Settlement Documents
or any agreements or understandings such Indemnified Person may have with any
such stockholder or any violations by such Indemnified Person of state or
federal securities laws or any conduct by such Indemnified Person which
constitutes fraud, gross negligence, willful misconduct or malfeasance). GT
Biopharma shall reimburse the Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any reasonable and invoiced legal fees or
other reasonable and invoiced expenses incurred by them in connection with
investigating or defending any such Claim. 
 
 
 
7

 
 
5. Representations and Covenants of Claimants:
 
a. Authorization; Enforcement; Validity. Each of Claimants has the legal
capacity and right to execute, deliver, enter into and perform the obligations
under this Agreement and each of the other Settlement Documents in accordance
with the terms hereof and thereof. This Agreement and the other Settlement
Documents are duly executed and delivered by each of Claimants, and constitute
the legal, valid and binding obligations of each of Claimants, enforceable
against Claimants in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
 
6. Non Disparagement. Each of Claimants, and GT Biopharma, severally and not
jointly, agrees that, from and after the execution of this Agreement, each of
them shall not make, publish or communicate, or encourage any other Person to
make, publish or communicate, any Disparaging (as defined below) remarks,
comments, or statements concerning any other Person that is subject to, or a
signatory of, this Agreement. As used herein, “Disparaging” remarks, comments or
statements are those that impugn the character, honesty, integrity, morality, or
business acumen or abilities in connection with any aspect of the operation of
business of, or reflect negatively upon, the individual or entity being
disparaged. Each of Claimants, and GT Biopharma, severally and not jointly,
further agrees that, from the execution of this Agreement, they shall not
encourage any other Person to consider, threaten, or file any action, Claim,
suit, inquiry, or proceeding against any Person that is subject to, or a
signatory of, this Agreement. This provision shall in no way limit the ability
of any party to enforce the Settlement Documents.
 
7. Confidentiality. The Parties agree that the negotiations that resulted in
this Agreement, are confidential and they will not disclose them to any third
party except: (i) to their respective attorneys, accountants and insurers; (ii)
as required by, or for use in, any court of competent jurisdiction or regulatory
body or agency; (iii) as required by any federal, state or municipal rule,
regulation or law; (iv) to any tax preparation professional and to the extent
necessary to accurately file city, state and federal taxes; and, (v) with
respect to Claimants only, to any limited partner, potential investor or any
other Person if, in Claimants' own judgment, disclosure is necessary to explain,
for any business purpose, the background, circumstances, and/or results of the
Demand Letter or the Draft Complaint.
 
8. Entire Agreement; Amendments. This Agreement and any schedules and exhibits
hereto constitute the entire agreement among the Parties as to the settlement
and supersede any prior agreements, including but not limited to any
preliminary, draft settlement documents, among the Parties with respect to the
subject matter of this Agreement. No representations, warranties or inducements
have been made or relied upon by any Party concerning this Agreement or its
exhibits, other than the representations, warranties and covenants expressly set
forth in such documents. This Agreement shall not be modified or amended in any
way except in writing executed by or on behalf of each Party to be bound thereby
or by their respective successors-in-interest.  
 
 
 
8

 
 
9. Voluntary and Informed Assent. Each Party to this Agreement represent and
agree that the Party has read and fully understood the provisions of this
Agreement, that they are fully competent to enter into and sign this Agreement,
and that they are executing this Agreement voluntarily, free of any duress or
coercion.
 
10. Construction. The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against any Party. This Agreement was prepared jointly by the Parties, and no
presumptions or rules of interpretation based upon the identity of the Party
preparing or drafting the Agreement, or any part thereof, shall be applicable or
invoked.
 
11. Headings. The section headings contained in each section of this Agreement
are intended solely for convenience of reference and shall not limit or expand
the express terms of this Agreement or otherwise be used in its construction.
 
12. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Settlement Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Settlement Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by applicable
law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If any party shall commence an action or proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorney's
fees and other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.
 
13. Waiver. The waiver by any Party of any breach of this Agreement by the other
shall not be deemed a waiver of that or any other prior or subsequent breach of
any provision of this Agreement by any other Party.
 
 
9

 
 
14. Severability. If any provision or provisions of this Agreement or the
settlement shall be held to contravene or be invalid under any applicable law,
such contravention or invalidity shall not invalidate the whole Agreement, but
the Agreement shall be construed as not containing the particular provision or
provisions held to be illegal, invalid or unenforceable, and the remaining
rights and obligations of the Parties shall remain in full force and effect and
construed and enforced accordingly so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
Parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the Parties or the
practical realization of the benefits that would otherwise be conferred upon the
Parties. The Parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
15. Effect of Cancellation or Termination. If the settlement set forth in this
Agreement does not become effective, or is terminated, reversed or vacated by a
court of competent jurisdiction for any reason, then, notwithstanding anything
herein to the contrary, the settlement set forth in this Agreement shall be null
and void and of no further force or effect, and each Party shall be restored to
his, her or its respective position as it existed prior to the execution of this
Agreement, including for statute of limitations purposes. Neither the existence
of this Agreement, the facts of its existence, the terms hereof or any
statements or negotiations between the Parties relating hereto shall be
admissible in evidence or shall be referred to for any purpose in any subsequent
litigation, action or proceeding, except in a proceeding to enforce its terms.
 
16. Binding Effect. This Agreement binds and inures to the benefit of the
Parties and their respective past and present agents, employees, attorneys,
representatives, officers, directors, shareholders, successors, assigns,
transferees, insurers and sureties, and all of their subsidiaries, parents,
predecessors, successors and controlled or affiliated companies.
 
17. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement or any other Settlement
Documents must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon delivery, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party), (iii) upon delivery, when sent
by electronic mail (provided that the sending party does not receive an
automated rejection notice); or (iv) one Business Day after deposit with an
overnight courier service, in each case properly addressed to the party to
receive the same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:
 

 
10

 
 
If to GT Biopharma:
 
GT Biopharma, Inc.
9350 Wilshire Blvd, Suite 203
Beverly Hills, CA 90212
Email:  sww@gtbiopharma.com; ajc@gtbiopharma.com
 
With a copy to (for informational purposes only):
 
Perrie Weiner
Baker McKenzie
1901 Avenue of the Stars Suite 950
Telephone: (310) 201-4709
Facsimile: (310) 201-4721
E-mail: perrie.weiner@bakermckenzie.com
 
If to Claimants:
 
Adam Kasower
25170 Jim Bridger Road
 
Hidden Hills, CA 91302
 
East Ventures, Inc.
269 S Beverly Drive, Suite 1079
Beverly Hills, CA 90210
 
SV Booth Investments III, LLC
1280 5th Ave
New York NY 10029
 
Theorem Group, LLC
269 S Beverly Drive, Suite 1079
Beverly Hills, CA 90212
 
With a copy (for informational purposes only) to:
 
LAW OFFICES OF JACQUES CHEN
Jacques Chen, Esq.
2029 Century Park East, Suite 400
Los Angeles, CA 90067
Telephone:   (310) 201-4382
Facsimile:    (866) 425-6035
E-mail:         jchen028@gmail.com
 
 
11

 
 
18. Specific Performance. Each Party hereto acknowledges and agrees, on behalf
of itself, herself or himself and its, her or his affiliates, that irreparable
harm would occur in the event any of the provisions of this Agreement or any of
the other Settlement Documents were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and/or the other Settlement Documents and to
enforce specifically the terms and provisions hereof and thereof, in addition to
any other remedy to which they may be entitled at law or in equity.
 
19. Counterpart Signature Pages: This Agreement may be executed in any number of
counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned, all counterparts when taken together shall constitute
the entire Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
themselves or their duly authorized representatives on the respective dates set
forth below.
 
Dated: November ___, 2020
 
GT BIOPHARMA, INC.
 
 
 
By: ____________________________
Name: Anthony Cataldo
Title: Chief Executive Officer
 
Dated: November ___, 2020
 
EAST VENTURES, INC.
 
 
 
By: ____________________________
Name:
Title:
 
 
Dated: November ___, 2020
 
 
 
 
 
________________________________
Adam Kasower
 
 
 
Dated: November ___, 2020
 
SV BOOTH INVESTMENTS III, LLC
 
 
 
By: ____________________________
Name:
Title:
 

 
Dated: November ___, 2020
 
THEOREM GROUP, LLC
 


By: ____________________________
Name:
Title:
 
[Signature Page—Settlement Agreement]

 

 
EXHIBIT A
FORM OF SETTLEMENT NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
